Citation Nr: 0814635	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran; wife of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In a July 2003 rating decision, the RO denied 
service connection for hepatitis C.  In an August 2005 rating 
decision, the RO denied a claim for service connection for 
PTSD.  The veteran perfected appeals regarding the denials of 
these claims. 

As discussed below, a claim for PTSD had previously been 
denied in a final RO decision.  Therefore, this claim is 
before the Board on the basis of whether new and material 
evidence has been submitted to reopen the previously denied 
claim. 

In February 2008, the veteran and his wife testified before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  In April 2008, the Board granted a motion to 
advance the veteran's claim on the docket.

The issue of service connection for PTSD, upon the merits, 
and the issue of service connection for hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied a 
claim for service connection for PTSD.

2.  Evidence obtained since the September 2002 rating 
decision is not cumulative of previously considered evidence, 
it relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

2.  New and material evidence has been received since the 
September 2002 rating decision denying service connection for 
PTSD; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran contends that he has PTSD attributable to 
service.  In a September 2002 rating decision, the RO denied 
service connection for PTSD.  The veteran did not timely 
appeal this decision.  The September 2002 rating decision, 
therefore, became final.  See 38 U.S.C.A. § 7105.

In January 2005, the veteran filed to reopen the claim.  The 
RO denied this claim for service connection in an August 2005 
rating decision.  Although noting the September 2002 rating 
decision, the RO did not specifically address whether new and 
material evidence had been received.  Regardless, the Board 
must independently address the issue of reopening the 
previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the September 
2002 rating decision.  In the September 2002 rating decision, 
the RO found that there was not a collaborated (verified) 
stressor.  In this regard, the Board notes that the veteran 
has asserted that he engaged in combat, but the RO found that 
the record lacked objective evidence that he engaged in 
combat.  As such, under VA regulations, the claimant's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Since the September 2002 rating decision, additional evidence 
has been associated with the claims file.  The veteran 
provided supporting evidence of a stressor.  On this basis, 
the RO found that the veteran's stressor of being exposed to 
mortar and rocket fire were verified.  In addition, the 
veteran was provided with a VA examination in February 2007.  
As one of the bases for the denial of service connection in 
the September 2002 rating decision was lack of a verified 
stressor, and the RO has now found that the veteran has a 
verified stressor, the Board finds that new and material 
evidence has been submitted.  The claim for service 
connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  The 
appeal is granted to this extent only.





REMAND

The Board finds that additional development is required 
before the claim for service connection for PTSD is ripe for 
adjudication upon the merits.  Review of the record reveals 
that the veteran has been diagnosed with multiple forms of 
cancer.  The record also contains evidence that the veteran 
has been found to have a drug dependency disability. 

The record contains a private psychiatric examination report 
completed by a psychiatrist and a psychologist in November 
2001.  Diagnosis was PTSD.

In February 2007, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and 
interviewed the veteran.  The veteran described having 
increasing depression and isolation, which the examiner found 
could best be accounted for by the veteran's deteriorating 
physical health.  The examiner also found that the veteran 
had a poor marital and relationship history until recently, 
as well as an erratic job history.  The examiner found that 
this relationship and employment history could best be 
accounted for by the veteran's long term substance abuse 
history that he found predated the veteran's service.  The 
examiner did not diagnose PTSD.  The examiner found that the 
veteran had an adjustment disorder with depressed mood, 
opioid dependence, and polysubstance dependence in remission 
by self report.   

In addition, the Board notes that a November 2000 treatment 
record, completed by a member of the internal medicine staff, 
lists that the veteran had a history of PTSD.  Additional 
treatment records in the claims file indicate that the 
veteran has been diagnosed as having depression and an 
anxiety disability.  

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, although the RO has conceded that the veteran 
has a collaborated (verified) stressor, to substantiate the 
claim, the record must contain medical evidence that links 
the PTSD to the collaborated stressor.  Although the veteran 
was diagnosed as having PTSD in the November 2001 private 
psychiatric examination of record, this diagnosis was not 
specifically based on the collaborated stressor.  As noted, 
in the February 2007 VA psychiatric examination, the examiner 
found that the veteran did not have PTSD.  

In the veteran's testimony before the Board, he contended 
that due to his physical disabilities, including ongoing 
treatment for cancer and his medications, his responses 
during the VA examination interview did not accurately 
reflect his disability.  After review of the examinations of 
record and the veteran's testimony, the Board finds that the 
veteran should be provided with an additional VA examination 
to determine if the veteran has PTSD due to the collaborated 
stressor.

The Board also notes that the record indicates that the 
veteran testified at an RO formal hearing in Indianapolis, 
Indiana in April 2007, during the pendency of this appeal.  A 
copy of the transcript of this hearing is not in the claims 
file.  Upon remand, a copy of the transcript of this hearing 
should be associated with this record.  See M21-1MR, Part 1, 
Chapter 4, Topic 6.  

There is an indication in the record that the veteran's 
perfected appeal regarding service connection for hepatitis C 
was withdrawn at the April 2007 RO hearing.  As this 
transcript is not of record, however, the Board cannot verify 
whether the appeal was properly withdrawn.  See 38 C.F.R. 
§ 20.204.  Upon remand, after the transcript is associated 
with the claims file, the AMC/RO should clarify whether the 
issue of service connection for hepatitis C had been 
withdrawn.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be rescheduled 
for a VA psychiatric examination. The 
claims file should be sent to the 
examiner.  The AMC/RO should provide the 
examiner with a list of the 
collaborated/verified stressor:  Being 
exposed to mortar and rocket fire during 
service.

Following the review of the relevant 
evidence in the claims file, to 
specifically include the November 2001 
private examination report and the 
February 2007 VA examination report, the 
examiner should:

Provide an opinion as to whether the 
veteran currently meets the diagnostic 
criteria for PTSD, and if so, whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's PTSD is causally linked to 
being exposed to mortar and rocket fire 
during service.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report. 

2.  Associate with the claims file a 
copy of the April 2007 RO hearing 
conducted at Indianapolis, Indiana.

3.  After the transcript of the April 
2007 RO hearing is associated with the 
claims folder, clarify whether the issue 
of service connection for hepatitis C 
had been withdrawn.  

4.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
for PTSD remains denied or if the claim 
for service connection for hepatitis C 
has not been withdrawn, the veteran and 
his attorney-representative must be 
provided with an SSOC. An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


